      Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 1 of 23 PageID #: 1



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

D.P., LEGAL GUARDIAN FOR JANE DOE                    )
                                                     )
               Plaintiff,                            )       Case No.
                                                     )
vs.                                                  )       JURY TRIAL DEMANDED
                                                     )
MONTGOMERY COUNTY MISSOURI                           )
                                                     )
SERVE: HOLD SERVICE                                  )
                                                     )
and                                                  )
                                                     )
BRIAN MCGOWAN,                                       )
                                                     )
SERVE: 3 Columbine Drive                             )
       Montgomery City, MO 63361                     )
                                                     )
               Defendants.                           )


                                           COMPLAINT

        COMES NOW, Jane Doe, by and through her legal guardian, Plaintiff D.P., bringing suit

under a fictitious name, by and through her attorneys of record, and states as follows:

                                        INTRODUCTION

        1.     Defendants violated (a) the Americans with Disabilities Act, 42 U.S.C. § 12132; (b)

the Rehabilitation Act, 42 U.S.C. §794a; (c) the Civil Rights Act of 1871, 42 U.S.C. §1983.

        2.     Montgomery County Deputy Sheriff Brian J. McGowan failed to adequately

accommodate Jane Doe and used the apparent and inherent authority of a police officer to

discriminate against Jane Doe.

        3.     Montgomery County Deputy Sheriff Brian J. McGowan coerced Jane Doe into

having nonconsensual sexual intercourse with him and molested her on multiple occasions, thereby
    Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 2 of 23 PageID #: 2



directly discriminating against her, infringing upon her bodily integrity and freedom from wrongful

seizure, invading her privacy, and causing severe emotional and mental anguish to Jane Doe.

                                              PARTIES

       4.      Jane Doe is a 27-year-old mentally incapacitated woman who is bringing this action

by and through her legal guardian, D.P.

       5.      Jane Doe is now and was at all times herein mentioned totally incapacitated and

totally disabled by reason of her mental condition.

       6.      Jane Doe is a citizen of the United States of America and of the State of Missouri,

who was at all times herein mentioned a resident of Montgomery County, State of Missouri in the

Eastern District of Missouri.

       7.      Defendant Montgomery County is a political subdivision in the State of Missouri

located in east-central Missouri.

       8.      Defendant, Former Montgomery County Deputy Sheriff Brian J. McGowan in his

individual capacity, was at all times relevant to the counts in this Complaint a citizen of the United

States of America and a resident of the State of Missouri.

                                    JURISDICATION AND VENUE

       9.      This action is brought under 42 U.S.C. §§§ 12132, 794a, 1983.

       10.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

       11.     Additionally, this Court has supplemental jurisdiction over state law claims pursuant

to 28 U.S.C. § 1367.

       12.     That all Defendants are residents of the State of Missouri and reside within the

Eastern District of Missouri. Therefore, venue is proper in the Eastern District of Missouri under

28 U.S.C. § 1391(b)(1) and E.D. Mo. L.R. 3-2.07(B)(2).



                                                   2
    Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 3 of 23 PageID #: 3



                                    COLOR OF STATE LAW

       13.     At all relevant times Brian J. McGowan was in uniform and acting within the scope

of his employment and under color of state law. Particularly, at all relevant times the Defendant

Montgomery County Deputy Sheriff McGowan acted under color of the laws, statutes, ordinances,

regulations, policies, customs and usages of the State of Missouri, and its political subdivisions.

                  FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       15.     That in early 2015 Defendant McGowan became a Deputy Sheriff with Defendant

Montgomery County’s Sheriff’s Department.

       16.     That Jane Doe and her family moved to Montgomery County on February 28, 2015.

       17.     That in approximately February of 2015, Defendant McGowan, while performing

his duties as a Montgomery County Deputy Sheriff, came into contact with Jane Doe and obtained

her address and Facebook Messenger contact information.

       18.     That in approximately February of 2015, Defendant McGowan was aware that Jane

Doe was mentally disabled.

       19.     That after that contact with Jane Doe, Defendant McGowan began to repeatedly

send messages to Jane Doe on Facebook Messenger.

       20.     That between February of 2015 and March of 2018, Defendant McGowan sent

hundreds of communications to Jane Doe on Facebook Messenger and via text messages, many of

which were sexually explicit in nature. Defendant McGowan often directed Jane Doe to send him

pictures of her naked breasts.

       21.     Defendant McGowan wanted these sexual communications with Jane Doe hidden

from Plaintiff and Jane Doe’s family. At Defendant McGowan’s direction, Jane Doe was directed




                                                   3
    Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 4 of 23 PageID #: 4



to hide, delete, and lie to Plaintiff about all of their communications. He repeatedly reminded her

that he was in law enforcement and she should comply.

       22.     Defendant McGowan would comment to Jane Doe about how he kept the naked

pictures of Jane Doe on his laptop computer and would often look at them.

       23.     That often Jane Doe did not want to have contact with Defendant McGowan, but she

was scared because of what happened to her with Deputy Sheriff/Police Officer Marty Rainey, and

Defendant McGowan was a law enforcement officer as well.

       24.     Defendant McGowan, while on duty as a Montgomery County Deputy Sheriff,

repeatedly asked Jane Doe’s sister to send him naked photographs of herself and directed Jane

Doe’s sister to give him oral sex.

       25.     That after February 28, 2015, Defendant McGowan approached Jane Doe numerous

times in while on duty and wearing his Montgomery County Sheriff’s uniform, carrying a service

issued police firearm, and made sexual advances towards her, including trying to kiss her and touch

her breasts. Defendant McGowan told Jane Doe to have sex with him on multiple occasions.

       26.     That Defendant McGowan came to Jane Doe’s house while on duty for the

Montgomery County Sheriff’s Department on numerous occasions in 2015, 2016, and 2017, after

Plaintiff would call the Montgomery County Sheriff’s Office for help with Jane Doe.

       27.     That after February 28, 2015, during the investigation into Marty Rainey’s actions,

Plaintiff called the Montgomery County Sheriff’s Office because Jane Doe was threatening to kill

herself. Defendant McGowan was one of the Montgomery County Deputies that came to Jane

Doe’s house that night. When Defendant McGowan arrived at Jane Doe’s house to respond, he

advised her family that he was aware of her disability and informed Plaintiff that he was “aware of




                                                  4
    Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 5 of 23 PageID #: 5



the Marty Rainey situation” in which Jane Doe was sexually assaulted by Defendant McGowan’s

one-time co-worker.

       28.     Defendant McGowan was aware that Jane Doe was a mentally disabled girl under

guardianship who had been repeatedly manipulated, discriminated against, sexually assaulted,

drugged, photographed and filmed naked, and directed to have sex with other individuals by

Defendant McGowan’s former law enforcement co-worker, Mary Rainey.

       29.     Defendant McGowan pressured Jane Doe to conduct a “threesome” with him and

another girl identified as “JP.” Defendant put pressure on Jane Doe to communicate with “JP” in

order to make the “threesome” happen. “JP” was not willing to participate.

       30.     In 2017 and 2018, Defendant McGowan directed Jane Doe to meet up with him

where he could sexually molest her in the town of McKittrick, MO in Montgomery County. He

would make it clear that she was never to tell anyone about it. She was to delete all

communications.

       31.     That on or about March 12, 2018 Defendant McGowan told Jane Doe that he wanted

to have sex with her.

       32.     That sometime between March 13, 2018 and March 19, 2018, Defendant McGowan

offered to pay Jane Doe one-hundred dollars ($100.00) to have sex with him.

       33.     That approximately one week later, Defendant McGowan told Jane Doe to sneak out

of her home and meet him at the Katy Trial at 2:30 a.m. to have sex with him. Defendant

McGowan sexually assaulted her.

       34.     That at all times material hereto, Defendant McGowan was acting in the course and

scope of his employment with Defendant Montgomery County and acting under color of state law.




                                                  5
    Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 6 of 23 PageID #: 6



        35.     That between February 28, 2015 and March of 2018, Defendant McGowan failed to

adequately accommodate Jane Doe and used the apparent and inherent authority of a law

enforcement officer to discriminate against Jane Doe. Defendant McGowan coerced Jane Doe into

having nonconsensual sexual intercourse and molested her on multiple occasions, thereby directly

discriminating against her, infringing upon her bodily integrity and freedom from wrongful seizure,

invading her privacy, and causing severe emotional and mental anguish to Jane Doe, as more fully

set forth in the following Counts.

        36.     That as a direct and proximate result of Defendant Montgomery County’s

discrimination, Jane Doe suffered physical and emotional damages, said injuries consisted of, but

not limited to: She was suicidal and suffered mental and emotional damages after her interactions

with Defendant McGowan; she suffered and continues to suffer from severe and prolonged mental

anguish; she suffered and will continue to suffer from intense anxiety; she endured a loss of

personal freedom; and she suffered and continues to suffer humiliation, indignity, disgrace, stress,

fear, anxiety, and was forced to require hospitalization for physical and mental injuries due to

Montgomery County’s actions.

        37.     That as a direct and proximate result of Defendant McGowan’s forceful,

nonconsensual and unconstitutional actions, Jane Doe suffered physical and emotional damages,

said injuries consisted of, but not limited to: She was suicidal and suffered mental and emotional

damages after her interactions with Defendant McGowan; she suffered and continues to suffer from

severe and prolonged mental anguish; she suffered and will continue to suffer from intense anxiety;

she endured a loss of personal freedom; and she suffered and continues to suffer humiliation,

indignity, disgrace, stress, fear, and anxiety.




                                                  6
    Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 7 of 23 PageID #: 7



        38.    That as a direct and proximate result of Defendant McGowan’s intentional and

outrageous acts, Jane Doe suffered emotional damages, said injuries consisted of, but not limited

to: She was suicidal and suffered mental and emotional damages after her interactions with

Defendant McGowan; she suffered and continues to suffer from severe and prolonged mental

anguish; she suffered and will continue to suffer from intense anxiety; ; and she suffered and

continues to suffer humiliation, indignity, disgrace, stress, fear, and anxiety.

            COUNT I – DEFENDANT MONTGOMERY COUNTY – VIOLATIONS OF THE
                           AMERICANS WITH DISABILITIES ACT

        39.    Plaintiff fully and completely incorporates paragraphs 1-38 in Count I of this

Petition.

        40.    Title II of the Americans with Disabilities Act (ADA) applies to Defendant

Montgomery County as a public entity. Title II of the ADA protects qualified individuals with a

disability from being “subjected to discrimination by any [public] entity,” by reason of his or her

disability. 42 U.S.C. §12132.

        41.    A public entity is liable for the vicarious acts of any of its employees that violate the

ADA.

        42.    That at all times relevant to the counts herein, Defendant McGowan was acting in

his capacity as a Montgomery County Deputy Sheriff and using his employment as a law

enforcement officer to discriminate against Jane Doe; Defendant McGowan was therefore acting in

the scope and course of his employment with Montgomery County.

        43.    Jane Doe was known to Defendant McGowan to have a mental disability. She was

incapacitated and disabled by reason of her mental condition during the time relevant to the

incident and is thus a qualified person with a disability protected by the ADA.




                                                   7
    Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 8 of 23 PageID #: 8



       44.     That from the time of first contact with Jane Doe as a Montgomery County Deputy

Sheriff on February 28, 2015 to March of 2018, Defendant McGowan failed to adequately

accommodate Jane Doe and used the apparent and inherent authority as a deputy in a sheriff’s

office to discriminate against Jane Doe. Defendant McGowan coerced Jane Doe into having

nonconsensual sexual intercourse and molested her on multiple occasions, thereby directly

discriminating against her.

       45.     That after February 28, 2015, Defendant McGowan approached Jane Doe numerous

times in while on duty and wearing his Montgomery County Sheriff’s uniform, carrying a service

issued police firearm, and made sexual advances towards her, including trying to kiss her and touch

her breasts. Defendant McGowan told Jane Doe to have sex with him on multiple occasions.

       46.     That Defendant McGowan came to Jane Doe’s house while on duty for the

Montgomery County Sheriff’s Department on numerous occasions in 2015, 2016, and 2017 after

Plaintiff would call the Montgomery County Sheriff’s Office for help with Jane Doe.

       47.     That after February 28, 2015, during the investigation into Marty Rainey’s actions,

Plaintiff called the Montgomery County Sheriff’s Office because Jane Doe was threatening to kill

herself. Defendant McGowan was one of the Montgomery County Deputies that came to Jane

Doe’s house that night. When Defendant McGowan arrived at Jane Doe’s house to respond, he

advised her family that he was aware of her disability and informed Plaintiff that he was “aware of

the Marty Rainey situation.” in which Jane Doe was sexually assaulted by Defendant McGowan’s

one-time co-worker.

       48.     Defendant McGowan was aware that Jane Doe was a mentally disabled girl under

guardianship who had been repeatedly manipulated, discriminated against, sexually assaulted,




                                                 8
    Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 9 of 23 PageID #: 9



drugged, photographed and filmed naked, and directed to have sex with other individuals by

Defendant McGowan’s former law enforcement co-worker, Mary Rainey.

       49.     Defendant McGowan pressured Jane Doe to conduct a “threesome” with him and

another girl identified as “JP.” Defendant put pressure on Jane Doe to communicate with “JP” in

order to make the “threesome” happen. “JP” was not willing to participate.

       50.     In 2017 and 2018, Defendant McGowan directed Jane Doe to meet up with him

where he could sexually molest her in the town of McKittrick, MO in Montgomery County. He

would make it clear that she was never to tell anyone about it. She was to delete all

communications.

       51.     That on or about March 12, 2018 Defendant McGowan told Jane Doe that he wanted

to have sex with her.

       52.     That sometime between March 13, 2018 and March 19, 2018, Defendant McGowan

offered to pay Jane Doe one-hundred dollars ($100.00) to have sex with him.

       53.     That approximately one week later, Defendant McGowan told Jane Doe to sneak out

of her home and meet him at the Katy Trial at 2:30 a.m. to have sex with him. Defendant

McGowan sexually assaulted her.

       54.     Defendant McGowan discriminated against Jane Doe due to her disability under

Title II of the ADA.

       55.     That at all times material hereto, Defendant McGowan was acting in the course and

scope of his employment with Defendant Montgomery County, and acting under color of state law.

       56.     Defendant Montgomery County is liable for the acts of its employee, Defendant

McGowan, under Title II of the ADA.




                                                  9
   Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 10 of 23 PageID #: 10



        57.    That as a direct and proximate result of Defendant McGowan’s discrimination

against Jane Doe due to her disability, Defendant Montgomery County violated Title II of the

ADA.

        58.    That as a direct and proximate result of Defendant Montgomery County’s

discrimination, Jane Doe suffered physical and emotional damages. Said injuries consisted of, but

not limited to: she was suicidal and suffered mental and emotional damages after her interactions

with Defendant McGowan; she suffered and continues to suffer from severe and prolonged mental

anguish; she suffered and will continue to suffer from intense anxiety; she endured a loss of

personal freedom; and she suffered and continues to suffer humiliation, indignity, disgrace, stress,

fear, anxiety, and was forced to require hospitalization for physical and mental injuries due to

Defendant’s actions.

        WHEREFORE, pursuant to Title II of the ADA, Jane Doe, by and through her legal

guardian, Plaintiff D.P., prays for Judgment against Defendant Montgomery County in an amount

determined by this Court; for attorney’s fees and costs; and, together with special damages for

mental and physical injuries, and costs herein expended; and for such other and further relief as this

Court may deem just and proper.

              COUNT II – DEFENDANT MONTGOMERY COUNTY – VIOLATIONS OF
                         SECTION 504 OF THE REHABILITATION ACT

        59.    Plaintiff fully and completely incorporates paragraphs 1-58 in Count II of this

Petition.

        60.    Defendant Montgomery County has been, and is, a recipient of federal funds, and

thus is covered by the mandate of Section 504 of the Rehabilitation Act. Section 504 requires that

no otherwise qualified individual with a disability in the United States shall, by reason of his or her




                                                  10
   Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 11 of 23 PageID #: 11



disability, be subjected to discrimination under any program or activity receiving Federal financial

assistance.

       61.     A public entity is liable for the vicarious acts of any of its employees that violate the

Rehabilitation Act.

       62.     That at times relevant to the counts herein, Defendant McGowan was acting in his

capacity as a Montgomery County Sheriff and using his employment as a deputy sheriff in the

sheriff’s office to discriminate against Jane Doe; Defendant McGowan was therefore acting in the

scope and course of his employment with Montgomery County.

       63.     Jane Doe was known to Defendant McGowan to have a mental disability. She was

incapacitated and disabled by reason of her mental condition during the time relevant to the

incident and is thus a qualified person with a disability protected by Section 504.

       64.     That from the time of first contact with Jane Doe as a Montgomery County Deputy

Sheriff on February 28, 2015 to March of 2018, Defendant McGowan failed to adequately

accommodate Jane Doe and used the apparent and inherent authority as a deputy in a sheriff’s

office to discriminate against Jane Doe. Defendant McGowan coerced Jane Doe into having

nonconsensual sexual intercourse and molested her on multiple occasions, thereby directly

discriminating against her.

       65.     That after February 28, 2015, Defendant McGowan approached Jane Doe numerous

times in while on duty and wearing his Montgomery County Sheriff’s uniform, carrying a service

issued police firearm, and made sexual advances towards her, including trying to kiss her and touch

her breasts. Defendant McGowan told Jane Doe to have sex with him on multiple occasions.




                                                  11
  Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 12 of 23 PageID #: 12



       66.     That Defendant McGowan came to Jane Doe’s house while on duty for the

Montgomery County Sheriff’s Department on numerous occasions in 2015, 2016, and 2017 after

Plaintiff would call the Montgomery County Sheriff’s Office for help with Jane Doe.

       67.     That after February 28, 2015, during the investigation into Marty Rainey’s actions,

Plaintiff called the Montgomery County Sheriff’s Office because Jane Doe was threatening to kill

herself. Defendant McGowan was one of the Montgomery County Deputies that came to Jane

Doe’s house that night. When Defendant McGowan arrived at Jane Doe’s house to respond, he

advised her family that he was aware of her disability and informed Plaintiff that he was “aware of

the Marty Rainey situation.” in which Jane Doe was sexually assaulted by Defendant McGowan’s

one-time co-worker.

       68.     Defendant McGowan was aware that Jane Doe was a mentally disabled girl under

guardianship who had been repeatedly manipulated, discriminated against, sexually assaulted,

drugged, photographed and filmed naked, and directed to have sex with other individuals by

Defendant McGowan’s former law enforcement co-worker, Mary Rainey.

       69.     Defendant McGowan pressured Jane Doe to conduct a “threesome” with him and

another girl identified as “JP.” Defendant put pressure on Jane Doe to communicate with “JP” in

order to make the “threesome” happen. “JP” was not willing to participate.

       70.     In 2017 and 2018, Defendant McGowan directed Jane Doe to meet up with him

where he could sexually molest her in the town of McKittrick, MO in Montgomery County. He

would make it clear that she was never to tell anyone about it. She was to delete all

communications.

       71.     That on or about March 12, 2018 Defendant McGowan told Jane Doe that he wanted

to have sex with her.



                                                 12
   Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 13 of 23 PageID #: 13



       72.     That sometime between March 13, 2018 and March 19, 2018, Defendant McGowan

offered to pay Jane Doe one-hundred dollars ($100.00) to have sex with him.

       73.     That approximately one week later, Defendant McGowan told Jane Doe to sneak out

of her home and meet him at the Katy Trial at 2:30 a.m. to have sex with him. Defendant

McGowan sexually assaulted her.

       74.     Defendant McGowan discriminated against Jane Doe due to her disability under

Section 504 of the Rehabilitation Act.

       75.     Defendant Montgomery County is liable for the acts of its employee, Defendant

McGowan, under Section 504 of the Rehabilitation Act.

       76.     That as a direct and proximate result of Defendant McGowan’s discrimination

against Jane Doe due to her disability, Defendant Montgomery County violated Section 504 of the

Rehabilitation Act.

       77.     That as a direct and proximate result of Defendant Montgomery County’s

discrimination, Jane Doe suffered physical and emotional damages, said injuries consisted of, but

not limited to: she was suicidal and suffered mental and emotional damages after her interactions

with Defendant McGowan; she suffered and continues to suffer from severe and prolonged mental

anguish; she suffered and will continue to suffer from intense anxiety; she endured a loss of

personal freedom; and she suffered and continues to suffer humiliation, indignity, disgrace, stress,

fear, anxiety, and was forced to require hospitalization for physical and mental injuries due to

Defendant Montgomery County’s actions.

       WHEREFORE, pursuant to Section 504 of the Rehabilitation Act, Jane Doe, by and through

her legal guardian, Plaintiff D.P., prays for Judgment against Defendant Montgomery County in an

amount determined by this Court; for attorney’s fees and costs; and, together with special damages



                                                  13
   Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 14 of 23 PageID #: 14



for mental and physical injuries, and costs herein expended; and for such other and further relief as

this Court may deem just and proper.

       COUNT III – DEFENDANT MONTGOMERY COUNTY – WILLFUL FAILURE TO
         SUPERVISE AMOUNTING TO A DELIBERATE INDIFFERENCE TO JANE
                         DOE’S CONSTITUTIONAL RIGHTS

       78.     Plaintiff fully and completely incorporates paragraphs 1-77 in Count III of this

Petition and brings this claim under 42 U.S.C. §1983.

       79.     That upon information and belief, Defendant Montgomery County maintains

insurance for wrongful actions committed by its employees; therefore, sovereign immunity is

waived pursuant to Mo. Rev. Stat. §537.610.

       80.     That at times relevant to the counts herein, Defendant Montgomery County was the

supervisor of Defendant McGowan in his work as a Montgomery County deputy sheriff.

       81.     That at times relevant to the counts herein, Defendant McGowan was acting in his

capacity as a Montgomery County Deputy Sheriff and using his employment as a Deputy Sheriff to

engaged in actions to discriminate, harass, and further his illegitimate intentions regarding Jane

Doe; Defendant McGowan was therefore acting in the scope and course of his employment with

the Montgomery County Sheriff’s Department.

       82.     That upon information and belief, Defendant Montgomery County knew or should

have known that Defendant McGowan was violating department policies designed to protect

citizens like Jane Doe.

       83.     That upon information and belief, Defendant McGowan, throughout his employment

as a deputy sheriff and under Defendant Montgomery County’s supervision, had regularly and

persistently pursued inappropriate contact and relationships with women whom he met through his

duties as a law enforcement officer, in violation of department policies



                                                  14
   Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 15 of 23 PageID #: 15



        84.    That Defendant Montgomery County’s willfully reckless and careless failure to

supervise Defendant McGowan’s compliance with department policies amounted to a deliberate

indifference to Jane Doe’s constitutional rights.

        85.    That as a direct and proximate result of Defendant Montgomery County’s willfully

reckless and careless failure to supervise, Defendant McGowan was able to use his employment to

coerce Jane Doe into forceful and nonconsensual sexual intercourse with him, in violation of her

rights under the Fourth and Fourteenth Amendments to the U.S. Constitution.

        86.    That as a direct and proximate result of Defendant Montgomery County’s willfully

reckless and careless failure to supervise, Jane Doe suffered physical and emotional damages, said

injuries consisted of, but not limited to: She was suicidal and suffered mental and emotional

damages after her interactions with Defendant McGowan; she suffered and continues to suffer from

severe and prolonged mental anguish; she suffered and will continue to suffer from intense anxiety;

she endured a loss of personal freedom; and she suffered and continues to suffer humiliation,

indignity, disgrace, stress, fear, anxiety and was forced to require hospitalization for physical and

mental injuries due to the Montgomery County’s actions.

        WHEREFORE, pursuant to 42 U.S.C. §1983, Jane Doe, by and through her legal guardian,

Plaintiff D.P., prays for Judgment against Defendant Montgomery County in an amount to be

determined by the Court, together with special damages for her mental and physical injuries, and

costs herein expended, for such other and further relief as this Court may deem just and proper.

              COUNT IV – DEFENDANT MONTGOMERY COUNTY – NEGLIGENT
                                   SUPERVISION

        87.    Plaintiff fully and completely incorporates paragraphs 1-86 in Count IV of this

Petition.




                                                    15
   Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 16 of 23 PageID #: 16



           88.   That at times relevant to the counts herein, Defendant Montgomery County was the

employer and supervisor of Defendant McGowan in his work as a Montgomery County deputy

sheriff.

           89.   That at times relevant to the counts herein, Defendant McGowan was acting in his

capacity as a Montgomery County deputy sheriff and using his employment as a deputy sheriff to

further his illegitimate intentions regarding Jane Doe; Brian J. McGowan was therefore acting in

the scope and course of his employment with Montgomery County.

           90.   That the Defendant Montgomery County maintained a number of policies designed

to protect citizens like Plaintiff, which governed deputy sheriffs’ interactions with citizens, suspects

and criminal elements.

           91.   That upon information and belief, Defendant Montgomery County knew or should

have known that Defendant McGowan was violating department policies designed to protect

citizens like Jane Doe.

           92.   That upon information and belief, Montgomery County Deputy Sheriff Brian J.

McGowan, throughout his employment with Defendant Montgomery County, had regularly and

persistently pursued inappropriate contact and relationships with women whom he met through his

duties as a law enforcement officer, in violation of department policies.

           93.   That Defendant Montgomery County was reckless and careless by failing to

supervise Defendant McGowan’s compliance with department policies.

           94.   That as a direct and proximate result of Defendant Montgomery County’s

recklessness and carelessness, Defendant McGowan was able to use his employment to coerce Jane

Doe into forceful and nonconsensual sexual intercourse with him.




                                                  16
   Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 17 of 23 PageID #: 17



       95.     That as a direct and proximate result of Defendant Montgomery County’s negligent

supervision, Jane Doe suffered physical and emotional damages, said injuries consisted of, but not

limited to: She was suicidal and suffered mental and emotional damages after her interactions with

Defendant McGowan; she suffered and continues to suffer from severe and prolonged mental

anguish; she suffered and will continue to suffer from intense anxiety; she endured a loss of

personal freedom; and she suffered and continues to suffer humiliation, indignity, disgrace, stress,

fear, anxiety, and was forced to require hospitalizations for physical and mental injuries due to

over Montgomery County’s actions.

       WHEREFORE, Jane Doe, by and through her legal guardian, Plaintiff D.P., prays for

Judgment against Defendant Montgomery County in an amount to be determined by the Court,

together with special damages for her mental and physical injuries, and costs herein expended; and

for such other and further relief as this Court may deem just and proper.

     COUNT V – DEFENDANT BRIAN MCGOWAN – VIOLATIONS OF PLAINTIFF’S
 RIGHTS GUARANTEED BY THE FOURTH AND FOURTEENTH AMENDMENTS TO
                  THE UNITED STATES CONSTITUTION

       96.     Plaintiff fully and completely incorporates paragraphs 1-95 in Count V of this

Petition and brings this claim under 42 U.S.C. §1983.

       97.     That Plaintiff has a constitutional right to bodily integrity to keep her body free from

harmful force or intrusion, and Plaintiff has a right to remain free from wrongful seizure.

       98.     That Defendant McGowen is a natural person and is being sued in his individual

capacity.

       99.     That from the time of first contact with Jane Doe as a Montgomery County Deputy

Sheriff on February 28, 2015 to March of 2018, Defendant McGowan failed to adequately

accommodate Jane Doe and used the apparent and inherent authority as a deputy in a sheriff’s



                                                  17
  Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 18 of 23 PageID #: 18



office to discriminate against Jane Doe. Defendant McGowan coerced Jane Doe into having

nonconsensual sexual intercourse and molested her on multiple occasions, thereby directly

discriminating against her.

       100.    That after February 28, 2015, Defendant McGowan approached Jane Doe numerous

times in while on duty and wearing his Montgomery County Sheriff’s uniform, carrying a service

issued police firearm, and made sexual advances towards her, including trying to kiss her and touch

her breasts. Defendant McGowan told Jane Doe to have sex with him on multiple occasions.

       101.    That Defendant McGowan came to Jane Doe’s house while on duty for the

Montgomery County Sheriff’s Department on numerous occasions in 2015, 2016, and 2017 after

Plaintiff would call the Montgomery County Sheriff’s Office for help with Jane Doe.

       102.    That after February 28, 2015, during the investigation into Marty Rainey’s actions,

Plaintiff called the Montgomery County Sheriff’s Office because Jane Doe was threatening to kill

herself. Defendant McGowan was one of the Montgomery County Deputies that came to Jane

Doe’s house that night. When Defendant McGowan arrived at Jane Doe’s house to respond, he

advised her family that he was aware of her disability and informed Plaintiff that he was “aware of

the Marty Rainey situation.” in which Jane Doe was sexually assaulted by Defendant McGowan’s

one-time co-worker.

       103.    Defendant McGowan was aware that Jane Doe was a mentally disabled girl under

guardianship who had been repeatedly manipulated, discriminated against, sexually assaulted,

drugged, photographed and filmed naked, and directed to have sex with other individuals by

Defendant McGowan’s former law enforcement co-worker, Mary Rainey.




                                                18
  Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 19 of 23 PageID #: 19



       104.    Defendant McGowan pressured Jane Doe to conduct a “threesome” with him and

another girl identified as “JP.” Defendant put pressure on Jane Doe to communicate with “JP” in

order to make the “threesome” happen. “JP” was not willing to participate.

       105.    In 2017 and 2018, Defendant McGowan directed Jane Doe to meet up with him

where he could sexually molest her in the town of McKittrick, MO in Montgomery County. He

would make it clear that she was never to tell anyone about it. She was to delete all

communications.

       106.    That on or about March 12, 2018 Defendant McGowan told Jane Doe that he wanted

to have sex with her.

       107.    That sometime between March 13, 2018 and March 19, 2018, Defendant McGowan

offered to pay Jane Doe one-hundred dollars ($100.00) to have sex with him.

       108.    That approximately one week later, Defendant McGowan told Jane Doe to sneak out

of her home and meet him at the Katy Trial at 2:30 a.m. to have sex with him. Defendant

McGowan sexually assaulted her.

       109.    That Defendant McGowan acted under the color of state law by utilizing his actual

and apparent authority as a law enforcement officer to coerce Jane Doe into acting against her will.

       110.    That Jane Doe’s right to be free from unreasonable seizure, guaranteed by the Fourth

Amendment to the United States Constitution, was willfully violated when Jane Doe’s liberty to

move freely was completely diminished by Defendant McGowan’s physical force and show of

authority; she did not reasonably feel free to leave and subsequently acquiesced to Defendant

McGowan’s show of authority; and her freedom of movement was intentionally terminated;

therefore, Jane Doe was unreasonably seized under the Fourth Amendment




                                                 19
   Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 20 of 23 PageID #: 20



        111.   That Jane Doe’s constitutionally protected right to bodily integrity, guaranteed by

the Fourteenth Amendment to the United States Constitution, was willfully violated when

Defendant McGowan used nonconsensual physical force to engage in unwanted sexual intercourse

with her.

        112.   That as a direct and proximate result of Defendant McGowan’s forceful,

nonconsensual and unconstitutional actions, Jane Doe suffered physical and emotional damages,

said injuries consisted of, but not limited to: She was suicidal and suffered mental and emotional

damages after her interactions with Defendant McGowan; she suffered and continues to suffer from

severe and prolonged mental anguish; she suffered and will continue to suffer from intense anxiety;

she endured a loss of personal freedom; and she suffered and continues to suffer humiliation,

indignity, disgrace, stress, fear, anxiety, and was forced to require hospitalization for mental

injuries due to the Defendant McGowan’s actions.

        WHEREFORE, pursuant to 42 U.S.C. § 1983, Jane Doe, by and through her legal guardian,

Plaintiff D.P., prays for Judgment against Defendant McGowan in an amount to be determined by

the Court, together with special damages for her mental and physical injuries, and costs herein

expended, for such other and further relief as this Court may deem just and proper.

   COUNT VI – DEFENDANT BRIAN MCGOWAN – INTENTIONAL INFLICTION OF
                         EMOTIONAL DISTRESS

        113.   Plaintiff fully and completely incorporates paragraphs 1-112 in Count VI of this

Petition.

        114.   That in approximately February of 2015, Defendant McGowan, while performing

his duties as a Montgomery County Deputy Sheriff, came into contact with Jane Doe and obtained

her address and Facebook Messenger contact information.




                                                  20
   Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 21 of 23 PageID #: 21



       115.    That in approximately February of 2015, Defendant McGowan was aware that Jane

Doe was mentally disabled.

       116.    That after that contact with Jane Doe, Defendant McGowan began to repeatedly

send messages to Jane Doe on Facebook Messenger.

       117.    That between February of 2015 and March of 2018, Defendant McGowan sent

hundreds of communications to Jane Doe on Facebook Messenger and via text messages, many of

which were sexually explicit in nature. Defendant McGowan often directed Jane Doe to send him

pictures of her naked breasts.

       118.    Defendant McGowan wanted these sexual communications with Jane Doe hidden

from Plaintiff and Jane Does family. At Defendant McGowan’s direct, Jane Doe was directed to

hide, delete, and lie to Plaintiff about all of their communications. He repeatedly reminded her that

he was in law enforcement and she should comply.

       119.    Defendant McGowan would comment to Jane Doe about how he kept the naked

pictures of Jane Doe on his laptop computer and would often look at them.

       120.    That often Jane Doe did not want to have contact with Defendant McGowan, but she

was scared because of what happened to her with Deputy Sheriff/Police Officer Marty Rainey, and

Defendant McGowan was a law enforcement officer as well.

       121.    That after February 28, 2015, Defendant McGowan approached Jane Doe numerous

times in while on duty and wearing his Montgomery County Sheriff’s uniform, carrying a service

issued police firearm, and made sexual advances towards her, including trying to kiss her and touch

her breasts. Defendant McGowan told Jane Doe to have sex with him on multiple occasions.

       122.    That on or about March 12, 2018 Defendant McGowan told Jane Doe that he wanted

to have sex with her.



                                                 21
    Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 22 of 23 PageID #: 22



       123.    That sometime between March 13, 2018 and March 19, 2018, Defendant McGowan

offered to pay Jane Doe one-hundred dollars ($100.00) to have sex with him.

       124.    That approximately one week later, Defendant McGowan told Jane Doe to sneak out

of her home and meet him at the Katy Trial at 2:30 a.m. to have sex with him. Defendant

McGowan sexually assaulted her.

       125.    That as a direct and proximate result of Defendant McGowan’s intentional and

outrageous acts, Jane Doe suffered emotional damages, said injuries consisted of, but not limited

to: She was suicidal and suffered mental and emotional damages after her interactions with

Defendant McGowan; she suffered and continues to suffer from severe and prolonged mental

anguish; she suffered and will continue to suffer from intense anxiety; ; and she suffered and

continues to suffer humiliation, indignity, disgrace, stress, fear, anxiety, and was forced to require

hospitalization for mental injuries due to the Defendant McGowan’s actions.

       WHEREFORE, Jane Doe, by and through her legal guardian, Plaintiff D.P., prays for

Judgment against Defendant McGowan in an amount to be determined by the Court, together with

special damages for her mental injuries and psychological counseling, and costs herein expended,

for such other and further relief as this Court may deem just and proper.


                                                       Respectfully submitted,

                                                       GOFFSTEIN LAW, LLC

                                                       /s/ Adam M. Goffstein
                                                       Adam M. Goffstein, #45611MO
                                                       7777 Bonhomme, Suite 1910
                                                       St. Louis, Missouri 63105
                                                       Phone: (314) 725-5151
                                                       Fax: (314) 403-7660
                                                       adam@goffsteinlaw.com
‘



                                                  22
Case: 2:19-cv-00038-HEA Doc. #: 1 Filed: 05/15/19 Page: 23 of 23 PageID #: 23




                                          ORLOWSKY LAW, LLC

                                          /s/ Daniel J. Orlowsky
                                          Daniel J. Orlowsky, #57387MO
                                          7777 Bonhomme, Suite 1910
                                          St. Louis, Missouri 63105
                                          Phone: (314) 725-5151
                                          Fax: (314) 725-5161
                                          dan@orlowskylaw.com

                                          Attorneys for Plaintiff




                                     23
